                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                   Plaintiff,                    8:03CR569 AND 8:16CR313
      vs.
                                                     DETENTION ORDER
MICHAEL E. HANNUM,
                   Defendant.


      Defendant has failed to meet the burden of showing, by clear and
convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that Defendant will appear at court proceedings and will not pose a
danger to the safety of any person or the community if released. The Court’s
findings are based on the evidence presented in court and contained in the
court's records, including the Petition.
IT IS ORDERED:

      1)     The above-named defendant shall be detained until further order.

      2)     The defendant is committed to the custody of the Attorney General
             for confinement in a corrections facility; the defendant shall be
             afforded reasonable opportunity for private consultation with
             counsel; and on order of a court of the United States, or on request
             of an attorney for the government, the person in charge of the facility
             shall deliver the defendant to a United States Marshal for
             appearance in connection with a court proceeding.


February 20, 2020.                           BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
